REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Belesiu et al., US PG Pub. No. 20130232353, teach a power control system [500, fig. 5] for changing a system power state of a portable information handling system in a portable device comprising a chassis [body of the system, fig. 5] with a kickstand [502, fig. 5] and a keyboard [104, fig. 4], the power control system comprising:
a kickstand sensor [hall effect sensor: 0046] for communicating a kickstand signal indicating whether the kickstand is opened or the kickstand is closed [0062-0063, the orientation indicate that the device is open that is related to the position of the kickstand].
an embedded controller [112, fig. 2] configured to:
Belesiu et al.do not teach receive the kickstand signal;
if the kickstand signal indicates the kickstand is opened, communicate a signal to power up the portable information handling system to an active system power state;
if the kickstand signal indicates the kickstand is closed, maintain the
system power state of the portable information handling system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2118